Title: From James Madison to Eliza House Trist, 27 January 1788
From: Madison, James
To: Trist, Eliza House


New York Jany. 27. 1788.
Yours of the 23d. instant by Mr. Jay has been delivered to me; but I have not yet been to thank him for it. I have had a cold which made me extremely hoarse, but did not otherw[ise] affect me much. At present I am clear even of that inconvenience. I hope this will find you equally recovered from your indisposition. I have not made a trial of my french with the Marchioness yet, thou[gh] I have seen her twice; nor shall I venture to do so. She s[peaks lit]tle of our language, and in that a sort of conversati[on …] up. Mr. Jefferson speaks of her as goodness itself; and […] fully repay him. She is extremely plain in her dress a[nd man]ners, and cannot fail when she becomes more familiar with our languag[e] to be agreeable to every body. Her person is very small; but [her] features are or perhaps have been pretty. We have had a [Con]gress since monday last. The Newspapers will have pro[claimed] Mr. C. Griffin as President. Your friend Col. Wadsworth [is a mem]ber and has been here about a week. I have not yet se[en] L. M.——s publication of which you give so flattering an account. It is impossible I think that he can be a very formidable [ad]versary to the Constitution; though he will certainly be a very noisy one. I had a letter a few days ago from Mr. Randolph. He w[as well] and said nothing as to Mrs. Randolph’s being otherwise. I expected another letter by the mail of Saturday but it is not yet arrived. As yet the new plan of Riders is less punctual than the Stages were. I do not find however that any of my letters miscarry altogether. Should it be the fate of this the loss will not be very great to you. Adieu
Js Madison Jr.
Mr. Duane is at present attending at Poughkeepsy as a member [of th]e Legislature.
